DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.	
	
Response to Arguments
Applicant's arguments filed on 11/03/2021 have been fully considered but they are not persuasive. 
Applicant argues:  “Claim 1 was amended to add the limitation "wherein at least one of the views is displayed as a top view." The AAPA does not disclose this limitation.”
Examiner notes that Applicant incorporates this limitation from Claim 15 which was previously rejected, and provides no reason as to why that rejection is overcome.
Applicant argues:  “Additionally, it is important and not obvious that at least one of the views is a top view because a top view may provide a simplified view that is easier to understand which helps the driver to analyze the current situation fast and reliably. See Specification at Paragraph 24-25. … "It would be desirable to display all 
Examiner notes that since prior art teaches displaying a top view, prior art also provides the benefits that result from this feature.
Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed by a method claim, or by claim language that does not limit an apparatus claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  Other examples are where the claim passively indicates that a function is performed or a structure is used without requiring that the function or structure is a limitation on the claim itself.  The clause may be given some weight to the extent it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention.  In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005).  Further, during prosecution, claim language that may or may not be limiting should be considered non-limiting under the standard of the broadest reasonable interpretation.  See M.P.E.P. 904.01(a); In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997).
Component arrangements or rearrangements which do not modify operation of the device cannot be relied upon to patentably distinguish the claimed invention from the prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (shifting the position of the starting switch was not patentable because it would not have modified the operation of the device.)
“When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination 
Also note: Changes to the shape of prior art structures are considered obvious absent persuasive evidence that the particular changes would produce non-obvious results.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.); also see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 415, 82 USPQ2d 1385 (2007).
Changes to the dimensions of prior art structures are considered obvious absent persuasive evidence that the particular changes would produce non-obvious results.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device). 
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and distinctly claim that which Applicant regards to be his own invention.  See 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  A statement by an applicant in the specification or made during prosecution identifying the work of another as prior art is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. 
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art as described and identified in the Specification (“AAPA”).  Note that AAPA also includes EP 3138736 A1, DE 102015011536 A1 (“Bundschuh”), US 10504241 (“Singh”) as indicated in the Specification.
Generally, Examiner notes that Applicant seems to claim examples of display arrangements that can be done under the teachings of AAPA, however there does not seem to be evidence that these examples produce unexpected results from the prior art as required under the Graham v. Deere factors.  It would be a first helpful step in advancing prosecution if Applicant could particularly identify the measurable improvements Applicant intends to make to either the prior art systems or to the performance of the prior art systems as a result of the selected examples.

Regarding Claim 1:  “A camera monitor system for motor vehicles providing areas of importance to a driver, the camera monitoring system comprising 
at least two separate cameras which record camera views of the surrounding of the vehicle, … and at least one monitor comprising a monitor screen which provides the recorded camera views on the screen at least to the driver of the vehicle,  (“at least one camera which captures and records the surrounding of the vehicle,” AAPA, Specification, Paragraphs 4-5.)
wherein the provided camera views or an arrangement of the different recorded camera views on the monitor screen are provided in response to a status of the vehicle, (See arrangement of cameras views in AAPA, Bundschuh, Figs. 3-17, which are arranged to indicate status of the vehicle both in relation to the imaged environment and as an inclusion of augmented information display about the status of the vehicle on the road.)
wherein a control unit is observes the status of the vehicle and to alter the arrangement of the camera views provided on the screen in response to the observed status of the vehicle,  (‘The control device is used to display information representations in the monitor image, which information representations are obtained by evaluating a vehicle sensor system and/or are produced by processing information from the camera image and/or are generated by evaluating data wirelessly transmitted”  AAPA, Specification, Paragraph 5 in reference to Bundschuh.)
wherein the monitor screen shows the different camera views in adjacent sub-windows on the screen,  (See arrangement of different camera views as sub-windows on the screen in AAPA, Bundschuh, Figs. 3-17 and Paragraphs 38-44, and AAPA, Signh Figs. 2, 3, 6. )
wherein the monitor screen alters between the first display arrangement, the second display arrangement, the third display arrangement, or the fourth display arrangement in response to the status of the vehicle, and (Pertinently, see arrangement of sub-windows on the screen with layout, different camera views, system information, and image arrangements dependent on the status of the vehicle in AAPA, Bundschuh, Figs. 3-17 and Paragraphs 38-44, and the more specific examples below.)
Also see treatment of arrangements, rearrangements, and substitutions in Claim Construction section above.  Thus where it is known in the art to obtain the various image and vehicle information and it is known to arrange the display of this information in a windowed or partitioned fashion, arrangement or substitution of any one of these sources of information is obvious because it exemplifies the arrangement capability of the prior art but does not modify the capability and does not produce unexpected results.  This applies to the example arrangements below:
wherein a first display arrangement includes at least a first sub-window providing a first view as a small angle side rear view recorded by a side camera and a second sub-window providing a second view as a wide angle side rear view recorded by another side camera which are arranged side-by-side on the monitor screen, and the first display arrangement is displayed in response to the status of the vehicle being vehicle driving forwards as a first arrangement; (Here, note that it is known in the art to obtain the various image perspectives in the claim “side rear view, wide angle side rear view, rear view, wide angle rear view,” as illustrated in AAPA, Specification, Singh, Fig. 4.  It is also known in the art to obtain the various data indications driving forward … when reversing … when cornering … The corresponding display takes place when the need is identified” as noted in AAPA, Bundschuh, Paragraphs 10 and 15-17.)
wherein a second display arrangement includes the first sub-window, the second sub-window a third sub-window providing a third view as a rear view from a rear camera which is arranged side-by-side on the monitor screen in response to the vehicle driving forwards with activated blinker as a second arrangement, where the third view comprises distance lines to vehicles in the back an overlay in the third view;  (Here, note that it is known in the art to obtain the various image perspectives in the claim “side rear view, wide angle side rear view, rear view, wide angle rear view,” as illustrated in AAPA, Specification, Singh, Fig. 4.  It is also known in the art to obtain the various data indications described in the claim, “activated blinker, distance lines to as an overlay;” see AAPA, Bundschuh, Figs. 3-17 with indications based “blinker status” in Paragraph 12, “projection of a line across the floor Vehicle at the rear edge of the vehicle … driving area boundary line” in Paragraphs 15-17.  Further note that it is known in the art to arrange the various camera views and data views on a display as illustrated in AAPA, Bundschuh, Figs. 3-17 and Paragraphs 10, 38-44, and AAPA, Signh Figs. 2, 3, 6.  And finally it is known that the display information can be arranged depending on the driving situation, such as “when driving forward … when reversing … when cornering … The corresponding display takes place when the need is identified” as noted in AAPA, Bundschuh, Paragraphs 10 and 15-17.)
wherein a third display arrangement includes the first sub-window and a fourth sub-window providing a fourth view as a wide angle rear view recorded by another rear camera which is arranged side-by-side on the monitor screen and comprises steering lines for the vehicle as an overlay of the fourth view, and the third display arrangement is displayed in response to the status of the vehicle being vehicle driving backwards  (Here, note that it is known in the art to obtain the various image perspectives in the claim “side rear view, wide angle side rear view, rear view, wide angle rear view,” as illustrated in AAPA, Specification, Singh, Fig. 4.  It is also known in the art to obtain the various data indications described in the claim, “activated blinker, distance lines to vehicles as an overlay, steering lines for the vehicle as an overlay;” see AAPA, Bundschuh, Figs. 3-17 with indications based “blinker status” in Paragraph 12, “projection of a line across the floor Vehicle at the rear edge of the vehicle … driving area boundary line” in Paragraphs 15-17.  Further note that it is known in the art to arrange the various camera views and data views on a display as illustrated in AAPA, Bundschuh, Figs. 3-17 and Paragraphs 10, 38-44, and AAPA, Signh Figs. 2, 3, 6.  And finally it is known that the display information can be arranged depending on the driving situation, such as “when driving forward … when reversing … when cornering … The corresponding display takes place when the need is identified” as noted in AAPA, Bundschuh, Paragraphs 10 and 15-17.)
wherein a fourth display arrangement includes the screen being switched off in response to the status of the vehicle being vehicle turned off,  (It is known that the display information can be arranged depending on the driving situation, such as “when the vehicle is parked with no current monitor image Camera image”  AAPA, Bundschuh, Paragraph 24.)
Here, note that it is known in the art to obtain the various image perspectives in the claim “side rear view, wide angle side rear view, rear view, wide angle rear view,” as illustrated in AAPA, Specification, Singh, Fig. 4.  It is also known in the art to obtain the various data indications described in the claim, “activated blinker, distance lines to vehicles as an overlay, steering lines for the vehicle as an overlay;” see AAPA, Bundschuh, Figs. 3-17 with indications based display takes place when the need is identified” as noted in AAPA, Bundschuh, Paragraphs 10 and 15-17.
Since all the elements are known in the art, and the process of arranging display information in relation to vehicle status and driver expectations are also known in the art, the claimed examples of arrangements or substitute arrangements are obvious over AAPA.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.)
wherein a virtual vehicle model is provided on the displayed views as a further sub-window to indicate the vehicle boundaries to the driver, and
To the extent motivation is necessary, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of AAPA, Bundschuh and AAPA, Singh because both references provide examples of displaying information from substantively similar vehicle camera, control, and sensor setup and substantively similar vehicle display arrangements, and for the same reason as the claimed invention, to replace conventional mirrors with a camera, processor, and display system.  See AAPA, Specification, Paragraphs 3-6.
wherein at least one of the views is displayed as a top view.”  (See AAPA, Singh, Fig. 2, where one of the views is a two-dimensional top view.)
Regarding Claim 2: “The camera monitor system according to claim 1, wherein the control unit is at least connected to a control board or a bus system of the vehicle to receive at least one driving parameter of the group of vehicle velocity, steering angle, engine on/off, blinker settings on/off right/left, traffic situation around the vehicle, driving direction forwards/backwards, glare, recognized traffic signals and lane marks, and ultrasound warnings.”  (AAPA, Bundschuh teaches that “insertion of information displays may depending on the circumstances permanent or dependent on certain Driving situations … blinker status … warnings from other driver assistance systems … signal status of a traffic light … turning and lane change … when driving forward … when reversing … when cornering …” in Paragraphs 10-17.)
Regarding Claim 3:  “The camera monitor system according to claim 1, wherein the status of the vehicle comprises at least two elements or at least two combinations of a group of elements comprising vehicle on, vehicle off, driving forwards mode, driving backwards mode, parking mode, non-driving mode, drive around a right-hand bend, drive around a left-hand bend, blinker on to right side, blinker on to left side, blinker off, drive in light, in particular bright, environment and drive in dark environment.”  (See reasons for rejection in Claim 2, and that vehicle status indications can be used “alternatively or additionally” in AAPA, Bundschuh, Paragraphs 24-29.)
Regarding Claim 4:  “The camera monitor system according to claim 1, wherein the camera monitor system comprises monitors on both sides of the vehicle.”  (See AAPA, Bundschuh, Paragraph 9 and Fig. 2.)
Regarding Claim 5:  “The camera monitor system according to claim 1, wherein the cameras comprise at least one rear view camera and at least one side view camera, and at least one front view camera.”  (See AAPA Singh, Figs. 2, 4.)
Regarding Claim 6:  “The camera monitor system according to claim 1, wherein the control unit is adapted to overlay the displayed camera views by additional information in response to particular status of the vehicle.”  (“displayed information representation is respectively inserted into an image representation in a perspectively correct manner as so-called "augmented reality" in the monitor image.”  AAPA, Specification, Paragraph 5 and AAPA, Bundschuh, Figs. 4-17.)
Regarding Claim 7:  “The camera monitor system according to claim 6, wherein the control unit provides distance lines or steering lines as information in response to driving the vehicle below a predetermined velocity threshold.”  (“a driving area boundary line when driving forward next to the vehicle and behind when 
Regarding Claim 8:  “The camera monitor system according to claim 7, wherein the predetermined velocity threshold is 20 km/h in forward or backward driving direction.”  (See speed-dependent display in Claim 7.  Since prior art teaches that display can be changed based on speed, an example of speed (dimension) at which display can be changed is obvious because the claimed system does not operate differently or unpredictably form the prior art as a result of selecting a preferred dimension.  See treatment of dimensions in Claim Construction section above.)
Regarding Claim 9:  “The camera monitor system according to claim 1, wherein in case of an activated blinker the control unit provides an aspherical wider camera view to the side to which the blinker is activated.”  (See reasons for rejection of display content arrangements based on vehicle status in Claims 1-2, and because “The feedback can also be used over a blinker status, which is usually in a The instrument cluster is optically and also acoustically, can also be displayed on a monitor. The display takes place here appropriately depending on the Indicator side assigned to driver or passenger side.”  AAPA, Bundschuh, Paragraph 12.  Also note a choice of wide angle side views in AAPA, Sing, Fig. 4.)
Regarding Claim 10:  “The camera monitor system according to claim 9, wherein the aspherical wider view is only provided in case of vehicle velocities below 30 km/h, preferably below 20 km/h.
Regarding Claim 11:  “The camera monitor system according to claim 1, wherein the camera monitor system comprises an insert unit adapted to provide certain camera views to the screen selectable by the driver.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the insert unit can be a user interface (such as a touch display) that allow control of the display content by the driver.  Prior art teaches such an embodiment:  “One operator can do this through a multifunction steering wheel and / or a separate one Control unit. … at least one monitor with an integrated Have a touch display that acts as a tablet PC can be used with the appropriate software. Such In particular, software can also include special software include that are carrier‐specific and also for display van vehicle data can be equipped.”  AAPA, Bundschuh, Paragraphs 24-29.)
Regarding Claim 12:  “The camera monitor system according to claim 1, wherein the sub-windows are displayed seamless to each other.”  (See display of seamlessly stitched camera images in AAPA, Singh, Figs. 3 and 5-6.)
Regarding Claim 13:  “The camera monitor system according to claim 1, wherein in the first or second arrangement the monitor screen further comprises at least a fifth sub-window providing at least a fifth view as a small or wide angle front or side front view recorded by a side camera and/or front camera side-by-side on the monitor screen.”  (See treatment of selection and arrangement of display content in Claims 1-2.)
Regarding Claim 14:  “The camera monitor system according to claim 1, where in the third arrangement the monitor screen further comprises the second sub-window providing the second rear view side-by-side on the monitor screen.”  (See treatment of selection and arrangement of display content in Claims 1-2.)
Regarding Claim 15:  “The camera monitor system according to claim 1, wherein the top view is two-dimensional.”  (See AAPA, Singh, Fig. 2, where one of the views is a two-dimensional top view.)
Regarding Claim 16:  “The camera monitor system according to claim 1, wherein the sub-windows comprise a shape suitable resulting in an arrangement providing a contiguous picture of an environment of the vehicle at least on one side of the vehicle.”  (See seamless arrangement of camera views in a contiguous picture in AAPA, Singh, Figs. 3 and 5-6, thus indicating that the choice of shape is suitable to providing this display.)
Regarding Claim 17:  “The camera monitor system according to claim 1, wherein the arrangements are provided on the monitor screen in a mirror-inverted arrangement for the respective monitors on both sides of the vehicle.”  (See mirror simulating/inverted display in AAPA, Singh Figs. 3 and 6, and AAPA, Bundschuh, Figs. 1-2.)
Regarding Claim 18:  “A motor vehicle comprising a camera monitor system according to claim 1.”  (See integration “in particular a commercial vehicle” in AAPA, Specification, Paragraphs 4-5.)
Claims 19-21, “A method for operating a camera monitor system for motor vehicles,” are rejected for reasons stated for Claim 1, because the system elements of Claim 1 implement the method steps of Claims 19-21.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483